Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of assault in the third degree, and suspending sentence, from the verdict and from an order denying a motion for a new trial. Judgment unanimously affirmed. No opinion. No separate appeal lies from the verdict or the order denying the motion for a new trial, which have been reviewed on the appeal from the judgment. Present — Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.